Exhibit 10.7

EXECUTION VERSION

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

 

September 17, 2019

Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Re:       Guarantee Agreement, dated as of December 10, 2015, made by Starwood
Property Trust, Inc., a Maryland corporation (“Guarantor”) for the benefit of
JPMorgan Chase Bank, National Association, a national banking association
(“Buyer”), as amended by that certain First Amendment to Guarantee Agreement,
dated as of September 15, 2017, and as amended by that certain Second Amendment
to Guarantee Agreement, dated as of March 15, 2019

Ladies and Gentlemen:

Notwithstanding anything to the contrary contained in the Guarantee, Guarantor
and Buyer agree that, if (a) Guarantor has entered into amendments of its
liquidity covenants with each of the other repurchase buyers under all
repurchase facilities that currently (or as of the Liquidity Covenant
Modification Effective Date (as defined below)) have liquidity covenants more
favorable to such repurchase buyers than the Requested Liquidity Covenant (as
defined below) (such repurchase facilities, the “Other Facilities”) to which
Guarantor is a party on or before September __, 2020, and (b) in all of such
amendments to the Other Facilities, Guarantor’s liquidity covenant has been
modified to be less restrictive to Guarantor than the liquidity covenant
expressly set forth in Section 9(a) of the Guarantee, then Guarantor will give
Buyer prompt notice thereof and, upon the earlier of (such earlier date, the
“Liquidity Covenant Modification Effective Date”) (i) September __, 2020 and
(ii) the date upon which Guarantor has entered into such amendments of its
liquidity covenants with respect to each of its Other Facilities, Section 9(a)
of the Guarantee shall be deemed to be automatically modified to conform to the
most restrictive of such less restrictive liquidity covenants of the Other
Facilities (as amended) (such covenant, the “MFN Liquidity Covenant”); provided
that, notwithstanding the foregoing, in no event shall the foregoing cause, and
the foregoing shall not cause, the liquidity covenant in Section 9(a) of the
Guarantee to be any less restrictive than a liquidity covenant requiring that
Guarantor not permit at any time (x) its Liquidity (as defined in the Guarantee
on the date hereof) to be less than $150,000,000 or (y) its Cash Liquidity (as
defined in the Guarantee on the date hereof) to be less than $50,000,000 (such
covenant as described in the preceding clauses (x) and (y), the “Requested
Liquidity Covenant”), and in the event that the MFN Liquidity Covenant is less
restrictive than the Requested Liquidity Covenant, then on the Liquidity
Covenant Modification Effective Date, Section 9(a) of the Guarantee, with no
further action required on the part of either Guarantor or Buyer, shall
automatically be modified, mutatis mutandis, to conform to the Requested
Liquidity










 

Covenant.  Guarantor and Buyer each agree, at the request of the other, to
execute and deliver any related amendments to the Guarantee to document the
modifications contemplated by this paragraph, provided that the execution of any
such amendments shall not be a precondition to the effectiveness thereof, but
shall merely be for the convenience of Buyer and Guarantor.  For the avoidance
of doubt, if, on September 17, 2020, Guarantor shall not have entered into
amendments with each of the other repurchase buyers under all of the Other
Facilities to modify the Guarantor’s liquidity covenants under such Other
Facilities to be less restrictive to Guarantor than the liquidity covenant set
forth in Section 9(a) of the Guarantee, then this paragraph shall be of no
further force and effect, and the liquidity covenant set forth in Section 9(a)
of the Guarantee shall remain unmodified.

Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Uncommitted Master Repurchase Agreement, dated as of
December 10, 2015, by and among Starwood Property Mortgage Sub-14, L.L.C.
(“Seller 14”), Starwood Property Mortgage Sub-14-A, L.L.C. (“Seller 14-A”),
Starwood Mortgage Funding VI LLC (“Funding VI Seller”) and SPT CA Fundings 2,
LLC (“SPT CA Seller”, together with Seller 14, Seller 14-A and Funding VI
Seller, collectively, “Seller”), and JPMorgan Chase Bank, National Association
(“Buyer”) (as the same has been and may be from time to time amended, modified
and/or restated from time to time, the “Repurchase Agreement”).

Guarantor hereby agrees to keep the existence and the contents of this letter
agreement strictly confidential and to not disclose the same without the prior
written consent of Buyer, except (i) to the Affiliates of Guarantor or their
respective directors, officers, employees, agents, advisors, attorneys and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (ii) to Sellers’ and Guarantor’s direct
or indirect investors, (iii) to the extent requested by any regulatory authority
or required by Requirements of Law (including SEC rules, regulations and
guidelines), (iv) to the extent required by GAAP to be included in the financial
statements of Guarantor, Sellers or Affiliates thereof, (v) to the extent
required to exercise any rights or remedies under the Transaction Documents,
Purchased Assets, Purchased Asset Documents or Underlying Mortgaged Properties,
(vi) to the extent required to consummate and administer a Transaction, (vii) to
the extent required in connection with any litigation between any Buyer and
Guarantor in connection with any Transaction Document or (viii) to the extent it
is or becomes generally available to the public (other than if caused by the
disclosure by Guarantor or any of their respective Affiliates).

If any term, covenant or condition of this letter agreement is held to be
invalid, illegal or unenforceable in any respect, this letter agreement shall be
construed without such provision.

This letter agreement may be executed in any number of duplicate originals and
each duplicate original shall be deemed to be an original.  This letter
agreement may be executed in several counterparts, each of which shall be deemed
an original instrument and all of which together shall constitute a single
letter agreement.  The failure of any party hereto to execute this letter
agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.





2




 

This letter agreement and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of New York.

[NO FURTHER TEXT ON THIS PAGE]

 





3




 

IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date and year first written above.

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION, a national banking association

 

 

 

 

By:

 /s/ Anthony Shaskus

 

 

Name: Anthony Shaskus

 

 

Title: Vice President

 

 



4




 

 

 

 

 

GUARANTOR:

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

a Maryland corporation

 

 

 

 

 

 

 

By:

_ /s/ Andrew Sossen____________

 

 

Name:

Andrew Sossen

 

 

Title:

Authorized Signatory

 

 

 

 

